Citation Nr: 0912552	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 until August 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  The Veteran served in the Republic of Vietnam during 
wartime but there is no showing that he engaged combat with 
the enemy.

4.  The credible evidence of record does not corroborate the 
Veteran's recollection of specific in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, the letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA.  Moreover, the Veteran's statements in support of the 
claim are of record as are personal photographs submitted by 
the Veteran.  

The Board recognizes that the Veteran's personnel file has 
not been associated with the file.  In this regard, VA has 
made reasonable attempts to locate these records via request 
to the National Personnel Records Center.  However, their 
response indicated that the records could not be located.  
Subsequently, after determining that additional research 
attempts would be futile, the RO issued a formal finding of 
unavailability in July 2007.  The Veteran was notified of 
this in a letter dated July 2007 and given an opportunity to 
address the evidentiary deficiency.  Moreover, in October 
2007 the RO issued a formal finding on the lack of sufficient 
information to conduct a search to verify the Veteran's 
stressors with the U. S. Army & Joint Services Records 
Research Center (JSRRC) or through Marine Corps records.

In circumstances such as the present one, where service 
records cannot be located, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

After a careful review of the Veteran's statements, the Board 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal Criteria and Analysis

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, (West 2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD, specifically, requires the 
following three elements: (1) a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), (2) credible supporting evidence that the claimed 
in-service stressors actually occurred, and (3) medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service stressors. 
See 38 C.F.R. § 3.304(f) (2008).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
Veteran's military records and all pertinent medical and lay 
evidence. Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 
38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007). The evidence necessary to establish the occurrence of 
an in-service stressor for PTSD will vary depending on 
whether or not the Veteran "engaged in combat with the 
enemy." Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain service records or 
other evidence to corroborate the Veteran's testimony or 
statements. See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 
Corroboration of every detail, including the Veteran's 
personal participation is not required; rather the Veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure. 
Suozzi v. Brown, 10 Vet. App. 307 (1997). See also Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

In the present case, the Veteran was diagnosed with PTSD in 
VA clinical records, including in November 2006, March 2007, 
and June 2007.  Because the Veteran has a current diagnosis 
of PTSD, the Board will now consider whether the evidence of 
record establish any in-service stressful event resulting in 
the Veteran's current disorder.

The Veteran's DD-214 indicates that he served on active duty 
in the United States Marine Corps during the Vietnam era.  He 
received the National Defense Service Medal, Good Conduct 
Medal, the Vietnam Service Medal and the Vietnam Campaign 
Medal.  None of these decorations is indicative of combat.  
Similarly, the Veteran's military occupational specialty of 
wireman also fails to establish that the Veteran engaged in 
combat with the enemy.

The Veteran has supplied information regarding specific in-
service stressors which he contends have resulted in his 
currently diagnosed PTSD.  Specifically, in a statement dated 
February 2007 the Veteran identifies three events.  First, he 
states that while in Da Nang, Vietnam, the base where he was 
stationed was attacked with mortars, rockets and small arms 
fire.  He recalls one night that the base was attacked while 
a film was being shown outdoors.  Next, the Veteran recalls 
coming under fire while laying communication lines outside of 
a compound in Vietnam.  Finally, the Veteran portends to have 
been aboard a military aircraft flying from Cuba to North 
Carolina when the aircraft was forced to make an emergency 
landing due to a mechanical failure.  In a subsequent 
communication in March 2007, the Veteran again discussed the 
stressor involving the rocket attack on base during a movie.  
Such letter did not contain further detail such as to enable 
an attempt to verify the stressor.  Furthermore, in September 
2007, the Veteran submitted pictures from his time in 
Vietnam.  These photographs do not relate to the claimed 
stressors.  Finally, in correspondence submitted with his 
substantive appeal in January 2008, the Veteran again spoke 
of sniper fire that he endured while repairing cables as a 
wireman.  Specific verifying information was not provided.  
 
Again, as the Veteran is not shown to be a combat Veteran, 
his testimony alone, however, is not sufficient to establish 
the occurrence of the claimed in-service stressors and must 
be corroborated by credible supporting evidence. See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

As stated above, the RO made attempts to obtain the Veteran's 
personnel records and to otherwise verify the Veteran's 
claimed stressors based on information he provided.  However, 
the research conducted proved unsuccessful in locating the 
Veteran's records, and did not reveal Vietnam casualties 
named by the Veteran as being hit by sniper fire in DaNang.  
Regarding the remaining stressors, it was concluded that 
there was insufficient information to even attempt 
verification.  

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements for service 
connection for PTSD.  Again, a diagnosis of PTSD is 
acknowledged.  However, since that diagnosis is not based 
upon a verified in-service stressor, the claim must therefore 
be denied.  Even under the duty of heightened scrutiny 
imposed by O'Hare, supra, the preponderance of the evidence 
is against the claim, and the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


